Citation Nr: 1448493	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-09 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome (right knee disability).
 
2.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome (left knee disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1975 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The claims folder was subsequently transferred to the Houston RO.  The Veteran submitted a notice of disagreement (NOD) in July 2008.  He was provided with a statement of the case (SOC) in March 2009.  In March 2009, the Veteran perfected his appeal with the timely submission of a VA Form 9.

The Veteran testified at a February 2013 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Virtual VA record.  The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

This claim was previously before the Board in May 2014, at which time it was remanded for further development.  That development having been completed, this claim is once again before the Board.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  Although the Veteran previously raised this issue in a claim for TDIU, the RO denied such entitlement in a March 2014 rating decision.  The Veteran did not submit a notice of disagreement or otherwise attempt to perfect an appeal with regard to that rating decision, nor has he advanced any new assertions that his service-connected disabilities prevent him from obtaining or maintaining gainful employment.  Therefore, the Board finds that the issue of TDIU is not properly before it and this issue will not be addressed in this decision.


FINDING OF FACT

The Veteran was not shown to have a leg flexion limited to 45 degrees or less, leg extension limited to 10 degrees or less, arthritis, subluxation, or instability for his bilateral knees in any period pertinent to this appeal.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for right knee patellofemoral syndrome are not met. 38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2013).
 
2.  The criteria for an evaluation in excess of 10 percent for left knee patellofemoral syndrome are not met. 38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

Under the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Prior to the initial adjudication of the Veteran's claim for an increased evaluation in the May 2008 rating decision, he was provided notice of the VCAA in March 2008.  The Veteran was subsequently provided with additional notice regarding the requirements for an increased evaluation for the bilateral knees in August 2008.  The VCAA letters indicated the types of information and evidence necessary to substantiate a claim for increased evaluation and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice pertaining to the downstream disability rating and effective date elements of his claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file. 

VA provided the Veteran with adequate medical examinations.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation.  The information of record does not indicate that there is additional evidence relevant to the issue decided herein which has not been associated with the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159 . Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A review of the claims file also shows that there has been substantial compliance with the Board's remand directives with regard to the issue of an increased evaluation for bilateral patellofemoral syndrome.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing to explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for an increased evaluation for his service-connected bilateral patellofemoral syndrome, and the Veteran volunteered his subjective symptoms and employment history during the period under consideration.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods. 

The Veteran's patellofemoral syndrome of the bilateral knees is rated as 10 percent disabling for each extremity under the diagnostic code for arthritis in accordance with 38 C.F.R. § 4.71a , Diagnostic Code 5010.  Separate evaluations for arthritis and instability can be considered.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59 ).  Separate evaluations for limitation of knee extension and flexion may also be considered. See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2005) (holding that where a knee disability manifests both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Diagnostic Codes 5260 and 5261).  For limitation of leg flexion, noncompensable, 10, 20, and 30 percent evaluations are assigned for flexion limited to 60, 45, 30, and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  For limitation of leg extension, noncompensable, 10, 20, 30, 40, and 50 percent evaluations are assigned for extension limited to 5, 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.


Background

The Veteran contends that his bilateral patellofemoral syndrome is worse than currently reflected by his current evaluations of 10 percent.  The Veteran has alleged increased pain as well as instances of locking and instability.  He further presented testimony at his 2013 Board hearing of having his knees give way, subjecting him to falls, and continued reported symptoms of locking of the knees.

A review of the Veteran's private treatment records and VA outpatient treatment records show that he has been continually treated for complaints related to his diagnosed bilateral patellofemoral syndrome.  Records of imaging such as X-ray and MRI have not shown the presence of arthritis.  The Veteran has not received surgery for either of his knee conditions.  Although he has complained of popping and locking, particularly in the left knee, there have not been any findings of instability, subluxation, or dislocation.  Range of motion testing has not revealed leg flexion limited to 45 degrees or less or leg extension limited to 10.

The Veteran was provided with a VA examination in May 2008.  The Veteran complained of pain and buckling.  The Veteran reported flare-ups four to five times per week and usually occur after prolonged walking.  It was noted that the Veteran had not received any surgeries or steroid injections for his knees.  On physical examination, there was noted swelling in the knees bilaterally and minimal effusion in the left knee only.  There was no finding of any instability in either knee.  Range of motion testing for the right knee revealed a flexion of 105 degrees and extension of 0 degrees.  Patellofemoral clicking was noted.  Upon repetition, there was a decrease in flexion to 100 degrees and increased pain.  Range of motion testing for the left knee revealed a flexion of 112 degrees and extension of 0 degrees.  Upon repetition, there was a decrease in flexion to 105 degrees and pain.  Imaging revealed no findings of arthritis.  The Veteran was diagnosed with bilateral patellofemoral syndrome.  

The Veteran was provided with an additional VA examination in July 2014.  The Veteran complained of pain and giving-way.  The Veteran reported flare-ups four to five times per week and usually occur after prolonged walking.  Flare-ups were not found to have any significant functional impact.  It was noted that the Veteran had not received any surgeries, but had received steroid injections for his knees.  There was no finding of any instability in either knee.  Range of motion testing for the right knee revealed a flexion of 110 degrees, with pain at 100 degrees, and extension of 0 degrees.  There was no additional loss of motion or pain noted upon repetition.  Range of motion testing for the left knee revealed a flexion of 105 degrees, with pain at 105 degrees, and extension of 0 degrees.  There was no additional loss of motion or pain noted upon repetition.  Imaging revealed no findings of arthritis.  The Veteran was diagnosed with bilateral patellofemoral syndrome and bilateral chondromalacia of the knees.  It was found that the Veteran's condition only presented a mild functional limitation on working.

Analysis

Based on the above, the Board finds that the Veteran's bilateral patellofemoral syndrome only meets the criteria for a 10 percent evaluation for each extremity throughout the entire appeal period.  In order to warrant the next higher evaluation, the evidence must show instability for separate additional evaluations.  VAOPGCPREC 9-98; 63 Fed. Reg. 56704.  Further, although the Veteran is currently rated based upon consideration of painful motion in accordance with 38 C.F.R. § 4.59, it would be possible to obtain higher evaluations if arthritis was shown with occasional incapacitating exacerbations.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604; 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Separate or higher evaluations for limitation of knee extension and flexion may also be considered if the evidence showed such limitations as contemplated by the Schedule.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990.  For limitation of leg flexion the evidence would have to show limitation to 45 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  For limitation of leg extension, the evidence would have to show limitation to 10 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Because the medical evidence of record has not at any time during the pertinent appeals period shown the presence of a limitation of motion even close to that contemplated by the Schedule, as the Veteran's flexion has only  been recorded in degrees of the low 100s over a the course of the period pertinent to the appeal, nor has there been any limitation of extension, showing of arthritis, or any subluxation or instability, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for each knee, as the evaluation for painful motion adequately contemplates the nature of the Veteran's disability over the appeals period.

The Board has considered whether staged ratings are warranted but finds that they are not as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than 10 percent for patellofemoral syndrome of each knee are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's patellofemoral syndrome at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013).

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected bilateral patellofemoral syndrome, but the evidence reflects that those manifestations, namely the presence of a more substantial limitation of motion, instability or arthritis, are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's bilateral patellofemoral syndrome, as the criteria assess social and occupational impairment to include addressing various limitations of painful motion.  Furthermore, the Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with his bilateral knee pain both during and after service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his current evaluation of 10 percent for each extremity, which is the minimum compensable rating, already takes pain into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Additionally, the Veteran has not endured any hospitalizations or loss of work due to his disabilities.  In fact, the 2014 VA examiner found that the Veteran's conditions presented minimal functional impact.  Accordingly, referral is not required.



ORDER

Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome (right knee disability) is denied.
 
Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome (left knee disability) is denied.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


